 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    ELIZABETH K. CARLEY, a.k.a.                      Case No. 2:14-cv-02097-JCM-BNW
      MELISSA ARIAS,
12                                                     ORDER
                         Petitioner,
13
             v.
14
      JO GENTRY, et al.,
15
                         Respondents.
16

17

18          Respondents having filed a motion for extension of time (second request) (ECF No. 59),

19   and good cause appearing;

20          IT THEREFORE IS ORDERED that respondents' motion for extension of time (second

21   request) (ECF No. 59) is GRANTED. Respondents will have up to and including December 16,

22   2019, to file a response to the first amended petition (ECF No. 13).

23          DATED: October 18, 2019.
24                                                               ______________________________
                                                                 JAMES C. MAHAN
25                                                               United States District Judge
26
27

28
                                                       1
